

115 HRES 432 IH: Celebrating the opening of the new Lubbock, Texas, Veterans Affairs medical clinic, in partnership with Texas Tech University Health Sciences Center, University Medical Center, and Covenant Health, through the VA MISSION Act of 2018.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 432IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Arrington submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONCelebrating the opening of the new Lubbock, Texas, Veterans Affairs medical clinic, in partnership with Texas Tech University Health Sciences Center, University Medical Center, and Covenant Health, through the VA MISSION Act of 2018.Whereas the Texas Tech University Health Sciences Center has partnered with Veterans Affairs (VA) to provide expanded healthcare to the veterans of West Texas;Whereas the veterans of Lubbock, including five prominent retired generals (Lieutenant General Bernhard Mittemeyer, M.D., Major General Walter Huffman, J.D., Major General Edgar Murphy, Major General Annette Sobel, M.D., and Brigadier General Gary Harber) and civic leaders of West Texas, recognized the need for improved VA healthcare and access;Whereas Lubbock, Texas, a city with a population of nearly 300,000, was 200 miles from the nearest VA clinic;Whereas data provided by the VA showed that of 323,000 veterans in West Texas, only 167,000 were enrolled in the VA and this clinic will drastically improve the healthcare of those veterans;Whereas the City of Lubbock averages zero homeless veterans per 1,000 veterans;Whereas the Lubbock VA clinic—(1)will provide radiology and cardiology services;(2)will provide CT, MRI, and X-ray services;(3)will provide mental and behavioral health services;(4)will contribute economic growth and jobs to the local economy; (5)will alleviate the inconvenience of traveling over 200 miles to receive care; and(6)will be capable of assisting a larger number of veterans on a day-to-day basis: Now, therefore, be itThat the House of Representatives celebrates the opening of the new Lubbock, Texas, Veterans Affairs medical clinic, in partnership with Texas Tech University Health Sciences Center, University Medical Center, and Covenant Health, pursuant to the VA MISSION Act of 2018 (Public Law 115–182). 